DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 2015/0249623, “Phillips”).
Regarding claim 1, Phillips discloses a method of limiting traffic, comprising: 
- sending, by a distributed node (See 164 fig.1B and ¶.33, sending a new session request by a client node in a content distribution network (CDN), See 140 fig.1A and ¶.3), a service volume in a current preset time period to a central node according to a fixed period (See ¶.3, bandwidth usage is typically determined by a client requesting the content; See ¶.4, receiving a session request from a new ABR client launched in the customer premises that includes one or more existing ABR clients, wherein each existing ABR client is engaged in a corresponding ABR streaming session; forecasting bandwidth requirements for the one or more existing ABR clients with respect to the corresponding ABR streaming sessions after accounting for a bandwidth 
- determining, by the central node, a decision quota of the distributed node based on the received service volume and sending the decision quota to the distributed node (See 170 fig.1B, ‘Bandwidth allocation and pipe management’ for streaming sessions; See 504 fig.5 and ¶.36, sending a message or dialog to allow a client to select one or more options …obtain additional bandwidth for a specific time period or content, etc);
- receiving, by the distributed node, the decision quota sent by the central node (¶.36, receiving, the message sent by the central node, or dialog to allow a client to select one or more options …obtain additional bandwidth for a specific time period or content, etc); and
- determining, by the distributed node based on the latest received decision quota after receiving an access request, whether traffic limitation needs to be performed for the access request (See 504 fig.5, allow a client to select one or more options; See 506 fig.5 and ¶.36, establish a session with the new client if allowed and/or an option is accepted).

Regarding claim 2, Phillips discloses “the service volume further comprises a back-to-source volume; and correspondingly, the step of determining, by the distributed node based on the latest received decision quota after receiving the access request, whether traffic limitation needs to be performed for the access request comprises: after receiving the access request, determining, by the distributed node, whether a back-to-source request needs to be sent to a source station; and if yes, determining, based on the latest received decision quota, whether traffic limitation needs to be performed for the access request (See fig.11 and ¶.47, conflict resolution scheme 1100 in view of the example ABR streaming environment 1000 described above. Responsive to a conflict detection mechanism (block 1102), a conflict management system or node sends an interactive session message to the conflicting ABR client (block 1104), whereby a user of the client may input a suitable selection (block 1106). If no user action is taken, the ABR client returns to its pre-request state (block 1108). On the other hand, if a termination action is selected by the user, which may involve selecting more than one existing session for termination, the conflict management system receives the user input via a suitable disconnect message (block 1110). Responsive thereto, the client management system may send one or more client disconnect messages to the existing clients (block 1112), whereupon a new ABR session setup message may be sent to the back office for setting up the requested session (block 1114). It should be appreciated that a new ABR session setup message may be generated only when it has been ascertained that the terminated session frees up enough bandwidth such that adding the new session would not cause a conflict. Accordingly, in one further variation, an iterative selection and conflict verification scheme may be provided wherein a user may interactively select different sessions one by one for termination until appropriate bandwidth is released for accommodating the new session. Additionally, the conflict management system may be configured to send one or more disconnect session messages to the back office, as explained hereinabove (block 1116). Furthermore, if other actions are taken by the user in lieu of a termination action, e.g., a bandwidth purchase action, appropriate responses may then be effectuated by the system, as described previously).”

Regarding claim 3, Phillips discloses “the service volume in the preset time period comprises at least one of traffic generated by the distributed node in the preset time period, an average bandwidth in the preset time period, the number of connections established in the preset time period, and the number of access requests in the preset time period (See ¶.35, number of existing session; See ¶.36, total number of currently active streaming sessions).”

Regarding claim 4, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 5, Phillips discloses “the step of determining, by the distributed node based on the latest received decision quota, whether traffic limitation needs to be performed for the access request comprises: comparing, by the distributed node, a current service increment with the latest received decision quota; and if the current service increment of the distributed node is less than the latest received decision quota, skipping performing traffic limitation, or otherwise, performing traffic limitation for the access request (See 712-718 fig.7, determining if bitrates outside delivery threshold and then deciding accepting or not; See fig.11 for conflicting resolution of a new request with more bandwidth; See ¶.32, change in network throughput).”

Regarding claim 8, Phillips discloses “the step of performing, by the distributed node, traffic limitation for the access request comprises: rejecting, by the distributed node, the access request; or limiting, by the distributed node, a response rate to the access request (See 712-718 fig.7, determining if bitrates outside delivery threshold and then deciding accepting or not; See fig.11 for conflicting resolution of new request with more bandwidth).”

Regarding claim 9, Phillips discloses “after the determining, by the distributed node, that the current service increment is greater than or equal to the latest received decision quota, the method further comprises: responding, by the distributed node, to the access request with a preset response rate; and receiving, by the distributed node, a next access request, and rejecting the next access request if the current service increment is still greater than or equal to the latest received decision quota (See 712-718 fig.7, determining if bitrates outside delivery threshold and then deciding accepting or not).”

Regarding claim 11, it is a system claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 12, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 13, it is a node device claim corresponding to the method claim 1, except the limitations “at least one processor and a memory (See 1402 & 1404 fig.14, processor(s) and memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 14-16, they are claims corresponding to claims 2, 3, & 5, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 18, Phillips discloses “the step of performing, by the distributed node, traffic limitation for the access request comprises: rejecting, by the distributed node, the access request; or limiting, by the distributed node, a response rate to the access request (See ¶.4, rejecting the session request from the new ABR client; See ¶.5, rejected on account of a bandwidth conflict).”

Regarding claim 19, it is a claim corresponding to the claim 9 and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 6, 7, 10, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411